AO 1994 (Rev 12/11) Order Setting Condttians of Release Page | of 3 Pages

 

UNITED STATES DISTRICT COURT

for the
Western District of Arkansas

United States of America

v.
BRENDA DAY Case No, 2:11-cr-20043-002

 

Defendant
ORDER SETTING CONDITIONS OF RELEASE

IT tS ORDERED that the defendamt’s release is subject to these conditions:

(1)
(2)
(3)

(4)

(3)

Fort Smith, Arkansas

The defendant must not violate federal, state, or local law while on release.
The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: Judge Isaac c. Parker Federal Building, 30 South 6th Street, Room 310,
Place

on 8/27/2020 1:30 pm

———_— a eres a

 

Date and Time
If blank, defendant will be notified of next appearance.

The defendant must sign an Appearance Bond. if ordered.
AQ 1998 (Rev. 12/11) Additional Conditions of Release Page 2 of 3 Pages
ADDITIONAL CONDITIONS OF RELEASE

 

(TIS FURTHER ORDERED that the defendant's release is subject 10 the conditions marked betow:

( ) (6) The defendant is placed in the custody of:
Person or organization
Address (only if above is an arganizenon)
City andstate ee coe Tel. No.

who agrees 10(a) supervise the defendant, (b) use every effort to assure the defendant's appearance atall court proceedings, and (c) notify the court immediately

if the defendant violates a condition of release or is no longer in the custodian’s custody.

 

 

 

 

Signed:

 

Custedian Date
{> (7) The defendant must:
( X ) (a) submit to supervision by and report for supervision tv the United States Probation Office
telephone number = (479) 442-9892 . no Inter than 08/06/2020

 

 

 

 

( X ) (b) continue or actively seek employment.

( —) (ce) continue of start an education program.

{ X ) (d) surrender any passport to: United States Probation Office _.

{ X ) (e} not obtain a passport or other international travel document.

(x) (0) abide by the following restrictions on personal association. residence. or travel: Travet restricted to the Wester District of _

 

unt i i roval by oretrial services office we eee ee

( ) (g) avoid alt contact, directly or indirectly, with any person who is or may be a victim or wilness in the investigation or prosecution,
including:

 

 

 

( > (h) ‘get medical or psychiatric treatment:

( ) @ rewumto custedy cach __ at o'clock after being released at o’clock for employment, schooling,
orthe following purposes: —

 

 

 

{ 9 @) maintain residence at a halfway house or community corrections center. us the pretrial services office or supervising officer considers
necessary.

( % } (k) not possess a fireann, destructive device. or other weapon.

( % ) (I) not use alcohol ( Yatall( X ) excessively.

( * ) (m} not use or unlawfully possess a narcotic drug or other controlled substances defined in 2] U.S.C. § 802, unless prescribed by a licensed
medical practitioner.

( % ) (a) the defendant shalt nut purchase, possess. use, distribute or auminister marijuana or obtain or possess a medical marijuana eard or
prescription. This condition supersedes standard condition number 7m) with respect to marijuana only. [fthe defendent is cusrently in
possession ofa medical marijuana cart, he/she will 1uce it uver immediately tv the probation ullice. :

( X ) (o) submitto testing for a prohibited substance if required by the pretrial services office or supervising olficer. Testing may be used withrandom
frequency and may include urine testing. the wearing of a sweat patch. a remote alcohol testing system. and/or any form of prohibited
substance screening or testing, The detendant musi not obstruct, attempt to obstruct. or tamper with the efficiency and accuracy of prohibited
substance screening or testing.

(% ) (p) participate in a program of’ inpatient or outpaticnl substance abuse therapy and counseling if directed by the pretrial services office or
supervising officer.
{ —) (y) participate in one of the following location restriction programs und comply with its requirements as directed.
( (i) Curfew. You are restricted to your residence every day ( —) from eae O_o as
directed by the pretrial services otlice or supervising ollicer: or
(Gi) Home Detention. You are restricted te your residence at all times except foremploy nent; education; religious services; medical,
substance abuse, or meatal health treaument: attorney visits: court appearances: court-ordered obligations: or other activities
approved in advance by the pretrial services ollice or supervising officer: or
{ (iii) Mome lacarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically appraved by the court.
{ 1 (6) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
requirements and instructions provided.
(You must pay all ur part of the cost of the program based on your ability to pay as determined by the pretrial services office or
supervising ollicer,

 

 

( —) (8) report as scan as possible. to the pretrial services uflice ur supervising ollicer. every contact with law enforcement personnel, including
arrests. questioning, of tra(fic stops, ; ;
(x) (0 continue inpatient treatment at True Self Recovery in Rogers, Arkansas until successfully complete program

 
AQ 199C (Rev. 09/08) Advice of Penalttes Page 3 of 3 _ Pages
ADVICE OF PENALTIES AND SANCTIONS

 

TO THE DEFENDANT;
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.¢., in addition to) to any other sentence you receive.

Iv is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifleen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

{3} any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for faiture to appear or surrender will be consecutive to any other sentence you receive. In
add*:1, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

! acknowledge that I am the defendant in this case and that | am aware of the conditions of release. 1 promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. | am aware of the penalties and sanctions set forth above,

  

Defen

  

 

City and State

Directions to the United States Marshal

( Y) The defendant is ORDERED released after processing.
( _) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before

the appropriate judge at the time and place specified. bate
pub - 7-20 20° _ s Li |

Judicial Officer's Signature

 

Honorable Mark E. Ford, U. S. Magistrate Judge

~ se nes |

Printed name and tile

US DISTRICT Co
WESTERN DIST ARKANSAS

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICE U.S, ATTORNEY U.S. MARSHAL

AUG - 7 2020

EO UGE AE F, YOUNG, Clerk
y
Deputy Clerk
